 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.47
 
 
 
[image00003.jpg]

 
October 31, 2016
Michael R. Stewart
3930 Ruckman Way
Doylestown, PA 18902
Re:          Severance Agreement and General Release
Dear Michael:
We thank you for your service to STRATA Skin Sciences, Inc. (the "Company").  We
are interested in resolving cooperatively your separation of employment with the
Company, effective October 31, 2016 (the "Separation Date").  Toward this end,
we propose the following Severance Agreement, which includes a General Release
("the Agreement").
Please note that some provisions of this Agreement apply whether or not you sign
this Agreement.  Other provisions apply only if you sign.  Throughout this
Agreement, we have tried to make this distinction clear.
For example, the terms and conditions set forth in Paragraph 1 below will apply
regardless of whether you decide to sign this Agreement.  Conversely, you will
not be eligible to receive the Severance Benefits set forth in Paragraph 2 below
unless you sign and do not revoke this Agreement.  (Please see Paragraph 19
below for what it means to revoke this Agreement.)
This Agreement is a very important legal document.  I encourage you to read it
carefully and make certain that you understand and agree with it before you sign
it.
You may consider for twenty-one (21) days after you receive this Agreement
whether you wish to sign it.  Because this is a legal document, you are
encouraged to review the proposed Agreement with your attorney.
1.          General Terms of Termination.  As noted above, whether or not you
sign this Agreement:
(a)          Your last day of employment will be the Separation Date.  You will
be paid for all time worked up to and including your last day of employment.
(b)          You will be paid for accrued but unused vacation in accordance with
Company policy.
(c)          Your eligibility to participate in Company sponsored group health
coverage as an employee of the Company will end effective October 31, 2016. 
However, you will be eligible to continue to participate in this health coverage
in accordance with a federal law called the Consolidated Omnibus Budget
Reconciliation Act ("COBRA"), subject to COBRA's terms, conditions and
restrictions.
 
[image00004.jpg]

--------------------------------------------------------------------------------

Michael Stewart
October 31, 2016
Page 2

 
If you decide not to sign this Agreement, you will be responsible for paying the
entire cost of this coverage.  However, if you sign and do not revoke this
Severance Agreement, the Company will pay a portion of the premium you otherwise
would be required to pay, as described below in Paragraph 2(b).
(d)          Your eligibility to participate in all other Company-sponsored
group benefits will end effective October 31, 2016.
(e)          You will be reimbursed for any expenses properly incurred on or
before the Separation Date, provided that you submit receipts for such expenses
in accordance with the Company's reimbursement policy on or before November 30,
2016.
(f)          Any Option Shares granted to you and which have vested as of the
Separation Date pursuant to that certain Stock Option Agreement (Non-Qualified
Stock Option) dated as of December 15, 2014 between the Company and you (the
"Stock Option Agreement") shall continue to be exercisable for a period of
ninety (90) days following the Separation Date, and thereafter shall expire and
no longer be exercisable.
(g)          Any Option Shares granted to you and which have not vested as of
the Separation Date pursuant to the Stock Option Agreement shall terminate as of
the Separation Date.
(h)          You are required to comply with Paragraphs 7, 8 and 9 below.
2.          Severance Benefits.  If you sign and do not revoke this Agreement,
agreeing to be bound by the General Release in Paragraph 3 below and the other
terms and conditions of this Agreement described below, the Company will do the
following:
(a)          The Company will pay you twelve (12) months of severance pay at
your current Base Salary as of October 31, 2016, less withholding of all
applicable federal, state and local taxes.  The severance payments will be paid
to you in equal monthly installments pursuant to the Company's normal payroll
procedures.  The first payment will be made on the Company's first payroll pay
date that is at least ten (10) days after the expiration of the Revocation
Period described in Paragraph 19 below.
(b)          The Company will reimburse you on a monthly basis for a portion of
the premium for your continued participation in the Company's group health
coverage pursuant to COBRA in an amount such that your net cost (after tax) for
continued health insurance coverage is the same as your cost for such benefits
as in effect on the Separation Date, until the earlier of (i) the date that is
twelve (12) months after the date of termination, or (ii) the date you become
eligible for health benefits through another employer or otherwise become
ineligible for COBRA, provided that: (A) you are eligible for and timely elect
to receive COBRA coverage from a source other than a new employer, and (B) you
pay the remaining portion of the premium on a timely basis and present proof of
such payment to the Company.  Thereafter, your continued participation in the
Company's group health coverage pursuant to COBRA shall be at your sole
 
[image00004.jpg]

--------------------------------------------------------------------------------

Michael Stewart
October 31, 2016
Page 3
 
 
expense.  In the event you become eligible to receive health insurance coverage
from another employer prior to October 31, 2017, the Company shall no longer
have any obligation to make any payments pursuant to this Section 2(b), and you
agree to immediately notify the Company in writing of such eligibility.
(c)          The Company will enter into a Consulting Agreement with you,
pursuant to which the Company will engage you to provide consulting services to
the Company for a period of six (6) months on the terms and conditions set forth
in the Consulting Agreement, which is attached hereto as Exhibit A.
(d)          Notwithstanding the provisions of Section 3 of the Stock Option
Agreement and Paragraph 1(g) of this Agreement, any Option Shares granted to you
that have vested as of the Separation Date pursuant to the Stock Option
Agreement shall continue to be exercisable until the later of (i) ninety (90)
days following the Separation Date, or (ii) the termination of the Consulting
Agreement referenced in Paragraph 2(c) and attached hereto as Exhibit A, and
thereafter shall expire and no longer be exercisable.
(e)          For purposes of this Agreement, the term "Severance Benefits"
includes the payments and other benefits set forth above in this Paragraph 2.
(f)          You will not be eligible for the Severance Benefits described in
this Paragraph 2 if you revoke this Agreement on a timely basis in accordance
with Paragraph 19 below.  You also will not be eligible for the Severance
Benefits described in this Paragraph 2 until: (i) the Company has received an
executed copy of this Agreement; (ii) you execute and deliver your resignation
as an officer and director of the Company in the form attached hereto as Exhibit
B; and (iii) you have returned all Company property and documents in accordance
with Paragraph 9 below.
3.          General Release.
(a)          In exchange for the Company's Severance Benefits described in
Paragraph 2, you release and forever discharge, to the maximum extent permitted
by law, the Company and each of the other "Releasees" as defined below, from any
and all claims, causes of action, complaints, lawsuits, demands or liabilities
of any kind (collectively "Claims") as described below which you, your heirs,
agents, administrators or executors have or may have against the Company or any
of the other Releasees.
(b)          By agreeing to this General Release, you are waiving any and all
Claims that can be waived, to the maximum extent permitted by law, which you
have or may have against the Company or any of the other Releasees arising out
of or relating to any conduct, matter, event or omission existing or occurring
before you sign this Agreement, and any monetary or other personal relief for
such Claims, including but not limited to the following:
(i)          any Claims having anything to do with your employment with the
Company and/or any of its parent, subsidiary, related and/or affiliated
companies;
 
[image00004.jpg]

--------------------------------------------------------------------------------

Michael Stewart
October 31, 2016
Page 4         

(ii)         any Claims having anything to do with the termination of your
employment with the Company and/or any of its parent, subsidiary, related and/or
affiliated companies;
(iii)        any Claims for severance, benefits, bonuses, commissions and/or
other compensation of any kind;
(iv)        any Claims for reimbursement of expenses of any kind;
(v)         any Claims for attorneys' fees or costs;
(vi)        any Claims under the Employee Retirement Income Security Act
("ERISA");
(vii)       any Claims of discrimination and/or harassment based on age, sex,
pregnancy, race, religion, color, creed, disability, handicap, failure to
accommodate, citizenship, marital status, national origin, ancestry, sexual
orientation, gender identity, genetic information or any other factor protected
by Federal, State or Local law as enacted or amended (such as the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, the
Americans with Disabilities Act, the Equal Pay Act, the Genetic Information
Non-Discrimination Act and the Pennsylvania Human Relations Act) and any Claims
for retaliation under any of the foregoing laws;
(viii)      any Claims regarding leaves of absence including, but not limited
to, any Claims under the Family and Medical Leave Act;
(ix)         any Claims arising under the Immigration Reform and Control Act
("IRCA");
(x)          any Claims arising under the Uniformed Services Employment and
Reemployment Rights Act ("USERRA") or any state law governing military leave;
(xi)         any Claims for violation of public policy;
(xii)        any whistleblower or retaliation Claims;
(xiii)       any Claims for emotional distress or pain and suffering;
(xiv)       any Claims under your Amended and Restated Employment Agreement
dated as of December 15, 2015 (the "Employment Agreement"); and/or
(xv)        any other statutory, regulatory, common law or other Claims of any
kind, including, but not limited to, Claims for breach of contract, libel,
slander, fraud, wrongful discharge, promissory estoppel, equitable estoppel,
invasion of privacy and misrepresentation.
 
[image00004.jpg]

--------------------------------------------------------------------------------

 
Michael Stewart
October 31, 2016
Page 5

 
(c)          The term "Releasees" includes:  the Company and any parent,
subsidiary, related or affiliated companies of the Company, and each of their
past and present employees, officers, directors, attorneys, owners, partners,
insurers, benefit plan fiduciaries and agents, and all of their respective
successors and assigns.
(d)          Please note also that this General Release includes all Claims
known or unknown by you, those that you may have already asserted or raised as
well as those that you have never asserted or raised.
(e)          For purposes of this Agreement, the term "General Release" shall
refer to this Paragraph 3 and all of its subparagraphs.
4.          Non-Released Claims.  The General Release in Paragraph 3 above does
not apply to:
(a)          Any Claims for vested benefits under any Company retirement,
401(k), profit-sharing or other deferred compensation plan;
(b)          Any Claims to require the Company to honor its commitments set
forth in this Agreement;
(c)          Any Claims to interpret or to determine the scope, meaning,
enforceability or effect of this Agreement;
(d)          Any Claims that arise after you have signed this Agreement;
(e)          Any Claims for workers' compensation benefits, any Claims for
unemployment compensation benefits, and any other Claims that cannot be waived
by a private agreement.
The General Release is subject to and restricted by your Retained Rights in
Paragraph 5.
5.          Retained Rights.
(a)          Regardless of whether or not you sign this Agreement, nothing in
this Agreement is intended to or shall be interpreted to restrict or otherwise
interfere with your: (i) obligation to testify truthfully in any forum; (ii)
right and/or obligation to contact, cooperate with,  provide information to – or
testify or otherwise participate in any action, investigation or proceeding of –
any government agency or commission (including, but not limited, to the Equal
Employment Opportunity Commission ("EEOC")); or (iii) obligation to disclose any
information or produce any documents as is required by law or legal process.
(b)          Further, the General Release in Paragraph 3 does not prevent you
from contacting or filing a charge with any federal, state or local government
agency or commission (including, but not limited to, the EEOC).  However, the
General Release does prevent you, to
 
[image00004.jpg]

--------------------------------------------------------------------------------

          

Michael Stewart
October 31, 2016
Page 6
the maximum extent permitted by law, from obtaining any monetary or other
personal relief for any of the Claims you have released in Paragraph 3 with
regard to any charge you may file or which may be filed on your behalf, subject
to Paragraph 5(c).
(c)          Nothing set forth in this Agreement is intended to prohibit you
from reporting possible violations of federal, state or local law, ordinance or
regulation to any governmental agency or entity, including, but not limited to,
the Department of Justice, the U.S. Securities and Exchange Commission, the
Congress and any agency Inspector General, or otherwise taking action or making
disclosures that are protected under the whistleblower provisions of any
federal, state or local law, ordinance or regulation, including, but not limited
to, Rule 21F-17 promulgated under the Securities Exchange Act of 1934, as
amended.  You are entitled to make reports and disclosures or otherwise take
action under this Paragraph without the prior authorization from or subsequent
notification to the Company.  Similarly, nothing set forth in this Agreement
limits your right to receive a monetary award for information provided to the
U.S. Securities and Exchange Commission pursuant to Rule 21F-17 promulgated
under the Securities Exchange Act of 1934, as amended.
6.          Adequacy of Consideration.  You acknowledge and agree that the
Severance Benefits under Paragraph 2 above:
(a)          Are not required by any policy, plan or prior agreement;
(b)          Constitute adequate consideration to support your General Release
in Paragraph 3 above; and
(c)          Fully compensate you for the Claims you are releasing.
For purposes of this paragraph, "consideration" means something of value to
which you are not already entitled.
7.          Prohibition on Your Using or Disclosing Confidential Information. 
Regardless of whether you sign this Agreement, you are prohibited from using or
disclosing confidential and/or proprietary information that you created or
acquired in the course of your employment with the Company and that is not
generally known by or readily accessible to the public.  This confidential
and/or proprietary information includes, but is not limited to: trade secrets
and confidential or proprietary information and property, and personal
information pertaining to the business and affairs of the Company, and its
customers, clients, licensors, licensees, employees, consultants and suppliers
of or to any of them, including, without limitation, data, databases, know-how,
trade secrets, marketing plans and opportunities, cost and pricing information,
strategies, forecasts, licensee and customer lists, reports and surveys,
concepts and ideas, computer software, systems and programs (including source
code and documentation), and techniques and technical information.  For purposes
of the remainder of this Agreement, confidential and/or proprietary information
shall be referred to as "confidential information."  This prohibition is subject
to and limited by your Retained Rights in Paragraph 5 above.
 
[image00004.jpg]

--------------------------------------------------------------------------------

Michael Stewart
October 31, 2016
Page 7

 
8.          Duty to Notify the Chief Financial Officer.  Regardless of whether
you sign this Agreement, and in order to protect confidential information
consistent with Paragraph 7, in the event you receive a request or demand,
orally, in writing, electronically or otherwise, for the disclosure or
production of confidential information that you created or acquired in the
course of your employment (as defined above in Paragraph 7), you must notify
immediately the Company's Chief Financial Officer by calling her at the
following phone number:  (215) 619-3267.  Regardless of whether you are
successful in reaching the Chief Financial Officer by telephone, you also must
notify her immediately in writing, via certified mail, at the following
address:  100 Lakeside Drive, Horsham, PA 19044.  A copy of the request or
demand as well as any and all documents potentially responsive to the request or
demand shall be included with the written notification.  You shall wait a
minimum of ten (10) days (or the maximum time permitted by such legal process,
if less) after sending the letter before making a disclosure or production to
give the Company time to determine whether the disclosure or production involves
confidential and/or proprietary information, in which event the Company may seek
to prohibit and/or restrict the production and/or disclosure and/or to obtain a
protective order with regard thereto.  This obligation is subject to and limited
by your Retained Rights in Paragraph 5 above.
9.          Company Property and Documents.  Regardless of whether you sign this
Agreement, and as a condition of receiving the Severance Benefits set forth in
Paragraph 2 above:
(a)          You must return to the Company, retaining no copies: (i) all
Company property (including, but not limited to, office, desk or file cabinet
keys, Company identification/pass cards, Company-provided credit cards and
Company equipment, such as computers and prints outs); and (ii) all Company
documents (including, but not limited to, all hard copy, electronic and other
files, forms, lists, charts, photographs, correspondence, computer records,
programs, notes, memos, disks, DVDs, etc.); and
(b)          You also must download all Company-related electronically stored
information (including but not limited to emails) from any personal computer
and/or other storage devices or equipment or personal email accounts and return
all downloaded material or otherwise electronically stored information and
completely remove all such electronically stored information from the hard drive
of such personal computer and/or all other storage devices or personal email
accounts.
11.          Post-Termination Restrictions.
(a)          By signing this Agreement, in accordance with Section 12 of the
Employment Agreement, you and the Company agree to amend Section 7(a)(i) of the
Employment Agreement to delete the phrase "12 months following the date of
termination of Employee's employment for any reason" and replace it with the
phrase "the later of eighteen (18) months following the date of termination of
Employee's employment for any reason or twelve (12) months following the
termination of any consulting relationship entered into between Employee and the
Company after the termination of Employee's employment," the effect of such
amendment being to increase the duration of the Restricted Period applicable to
the restrictive
 
[image00004.jpg]

--------------------------------------------------------------------------------

          

Michael Stewart
October 31, 2016
Page 8
covenants set forth in Section 7 of the Employment Agreement from a period of
twelve (12) months following the Separation Date to a period ending eighteen
(18) months following the Separation Date or twelve (12) months after the
termination of the Consulting Agreement, whichever is later.
(b)          You reaffirm that you will comply with: (i) all of your
post-employment obligations as set forth in the Employment Agreement, including,
but not limited to, the restrictive covenants (as amended) set forth in Section
7 of the Employment Agreement; and (ii) all of your post-employment obligations
as set forth in your Employee Confidentiality and Invention Agreement dated as
of December 15, 2014.
(c)          You acknowledge and agree that if you breach your post-employment
restrictions set forth in the Employment Agreement (including, but not limited
to, the restrictive covenants set forth in Section 7 of the Employment
Agreement, as amended) and/or your Employee Confidentiality and Invention
Agreement dated as of December 15, 2014, the Company (in addition to any rights
it may have in law or in equity) shall have no further obligation to make future
payments of the Severance Benefits described in Paragraph 2 of this Agreement. 
You further acknowledge and agree that if the Company ceases to make future
payments of the Severance Benefits described in Paragraph 2 of this Agreement
pursuant to this Paragraph 10(c), the Severance Benefits already received by you
constitute adequate consideration to support your General Release in Paragraph 3
above.
11.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of Pennsylvania.
12.          Statement of Non-Admission.  Nothing in this Agreement is intended
as or shall be construed as an admission or concession of liability or
wrongdoing by the Company or any other Releasee as defined above.  Rather, the
proposed Agreement is being offered for the sole purpose of settling
cooperatively and amicably any and all possible disputes between the parties.
13.          Interpretation of Agreement.  Nothing in this Agreement is intended
to violate any law or shall be interpreted to violate any law.  If any paragraph
or part or subpart of any paragraph in this Agreement or the application thereof
is construed to be overbroad and/or unenforceable, then the court making such
determination shall have the authority to narrow the paragraph or part or
subpart of the paragraph as necessary to make it enforceable and the paragraph
or part or subpart of the paragraph shall then be enforceable in its/their
narrowed form.  Moreover, each paragraph or part or subpart of each paragraph in
this Agreement is independent of and severable (separate) from each other.  In
the event that any paragraph or part or subpart of any paragraph in this
Agreement is determined to be legally invalid or unenforceable by a court and is
not modified by a court to be enforceable, the affected paragraph or part or
subpart of such paragraph shall be stricken from the Agreement, and the
remaining paragraphs or parts or subparts of such paragraphs of this Agreement
shall remain in full, force and effect.
14.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes any and all prior representations,
agreements, written or oral, expressed or
 
[image00004.jpg]

--------------------------------------------------------------------------------

          

Michael Stewart
October 31, 2016
Page 9
 
implied, except for the Employment Agreement and your Employee Confidentiality
and Invention Agreement dated as of December 15, 2014, which, as amended herein
where applicable, survive the termination of your employment and are
incorporated herein by reference.  This Agreement may not be modified or amended
other than by an agreement in writing signed by a duly authorized officer of the
Company or a member of the Compensation Committee of the Company's Board of
Directors.
15.          Acknowledgment.  You acknowledge and agree that, subsequent to the
termination of your employment, you shall not be eligible for any payments from
the Company or Company-paid benefits, except as expressly set forth in this
Agreement.  You also acknowledge and agree that you have been paid for all time
worked and have received all other compensation owed to you, except for any
payments owed to you pursuant to Paragraph 1 which shall be paid to you
regardless of whether you sign this Agreement.
16.          Assignment.  This Agreement shall be binding upon and be for the
benefit of the parties as well as your heirs and the Company's successors and
assigns.
17.          Headings/Days.  The headings contained in this Agreement are for
convenience of reference only and are not intended, and shall not be construed,
to modify, define, limit, or expand the intent of the parties as expressed in
this Agreement, and they shall not affect the meaning or interpretation of this
Agreement.  All references to a number of days throughout this Agreement refer
to calendar days.
18.          Representations.  You agree and represent that:
(a)          You have read carefully the terms of this Agreement, including the
General Release;
(b)          You have had an opportunity to and have been encouraged to review
this Agreement, including the General Release, with an attorney;
(c)          You understand the meaning and effect of the terms of this
Agreement, including the General Release;
(d)          You were given twenty-one (21) days following your receipt of this
Agreement to determine whether you wished to sign this Agreement, including the
General Release;
(e)          Your decision to sign this Agreement, including the General
Release, is of your own free and voluntary act without compulsion of any kind;
(f)          No promise or inducement not expressed in this Agreement has been
made to you;
(g)          You understand that you are waiving your Claims as set forth in
Paragraph 3 above, including, but not limited to, Claims for age discrimination
under the Age
 
[image00004.jpg]

--------------------------------------------------------------------------------

Michael Stewart
October 31, 2016
Page 10

Discrimination in Employment Act (subject to the limitations in Paragraph 4
above and your Retained Rights in Paragraph 5 above); and
(h)          You have adequate information to make a knowing and voluntary
waiver of any and all Claims as set forth in Paragraph 3 above.
19.          Revocation Period.  If you sign this Agreement, you will retain the
right to revoke it for seven (7) days.  If you revoke this Agreement, you are
indicating that you have changed your mind and do not want to be legally bound
by this Agreement.  The Agreement shall not be effective until after the
Revocation Period has expired without your having revoked it.  To revoke this
Agreement, you must send a certified letter to my attention at the following
address:  100 Lakeside Drive, Suite 100, Horsham, PA 19044.  The letter must be
post‑marked within seven (7) days of your execution of this Agreement.  If the
seventh day is a Sunday or federal holiday, then the letter must be post-marked
on the following business day.  If you revoke this Agreement on a timely basis,
you shall not be eligible for the Severance Benefits set forth in Paragraph 2.
20.          Offer Expiration Date.  As noted above, you have twenty-one (21)
days after your receipt of this Agreement  to decide whether you wish to sign
this Agreement.  Any changes that were made to this Agreement, whether material
or immaterial, including those made at your request, do not restart the running
of the twenty-one (21) day consideration period.  If you do not sign this
Agreement within twenty-one (21) days of your receipt of it, then this offer
shall expire and you will not be eligible for the Severance Benefits set forth
in Paragraph 2 above.
If you agree with the all of the terms of this Agreement, please sign below,
indicating that you understand, agree with and intend to be legally bound by
this Agreement, including the General Release, and return the signed Agreement
to me.
We wish you the best in the future.
Sincerely,




_/s/ Jeffrey F. O'Donnell, Sr.
Jeffrey F. O'Donnell, Sr.
Chairman, Board of Directors
Strata Skin Sciences, Inc.
UNDERSTOOD AND AGREED,
INTENDING TO BE LEGALLY BOUND:
_/s/ Michael R. Stewart
Michael R. Stewart
_October 31, 2016    
Date
_/s/ Marilyn B. Gensel
Witness
[image00004.jpg]
 

--------------------------------------------------------------------------------